316 F.2d 238
AMERICAN MARINE CORPORATION, Appellant,v.The TOWBOAT Z-FOURTEEN, Her Engines, Tackle, Etc., Appellee.
No. 19752.
United States Court of Appeals Fifth Circuit.
April 29, 1963.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Judge.
Charles W. Howard, Jr., Charles D. Marshall, New Orleans, La., Edgar F. Barnett, Lake Charles, La., Neal D. Hobson, New Orleans, La. (Milling, Saal, Saunders, Benson & Woodward, New Orleans, La., Hall, Raggio & Farrar, Lake Charles, La., of counsel), for appellant.
Walter C. Peters, Jennings, La., George B. Matthews, Thomas W. Thorne, Jr., New Orleans, La., Lemle & Kelleher, New Orleans, La., Adams & Peters, Jennings, La., for appellee.
Before PHILLIPS*, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The questions raised in this in rem proceeding involving an alleged lien on a vessel are well delineated in the published findings of facts and conclusions of law of the court below.1 We find them to be accurate and to deal fully with the issues of law and fact involved. We agree with the conclusions reached and the reasons given by the court below; and, based upon them, the judgment is


2
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation


1
 American Marine Corporation v. The Towboat Z-Fourteen, etc., 1962, W.D. La., 214 F.Supp. 849